Citation Nr: 1705583	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for left leg thrombophlebitis with deep vein thrombosis (DVT). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the instant matter in November 2012 and June 2014.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with both remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    


FINDING OF FACT

For the entire appeal period, the Veteran's left leg thrombophlebitis with DVT is manifested by redness, swelling, soreness, pain, intermittent burning and tingling, and spasms and cramping in the calf, with edema on examination, and results in difficulty with sleeping, walking, bending, and prolonged standing, but does not result in stasis pigmentation or eczema, subcutaneous induration or persistent ulceration, or massive board-like edema with constant pain at rest. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left leg thrombophlebitis with DVT have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7121 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a September 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A.           §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regards to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.   While there was some indication during the September 2016 VA examination that there may be an outstanding ultrasound report that was completed in 2012, the Veteran did not respond affirmatively to the examiner's suggestion to obtain such ultrasound results for inclusion in the examination report.  Additionally, prior to the examination, reasonable efforts were made by VA to obtain any available ultrasound reports.  In this regard, in November 2012, the Board remanded the claim to afford the Veteran an opportunity to identify any outstanding treatment records.  Thereafter, in January 2013, the AOJ requested that the Veteran provide authorization to obtain any outstanding treatment records related to her left leg thrombophlebitis with DVT. However, to date, she has not identified any additional, outstanding records that have not been requested or obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the evidence").  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

The Veteran was also provided VA examinations in October 2007, June 2009, November 2011, and September 2016 in order to evaluate the nature and severity of her left leg disability.  While the Veteran has made vague arguments regarding the adequacy of her examinations, the Board finds that such VA examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability and its severity in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In a January 2008 notice of disagreement, the Veteran noted that the November 2007 rating decision cited the same VA examination findings from October 2007 for her left leg thrombophlebitis with DVT and degenerative joint disease of the left knee.  In this instance, the Board notes that the Veteran is correct - the October 2007 VA examination included separate findings for such disorders and it therefore appears that the November 2007 rating decision contains a typographical error.  However, the Board finds that the outcome reached in the November 2007 rating decision, specifically that the evaluation of 20 percent for left leg thrombophlebitis with DVT was continued, was based on a review of the records, which includes the complete October 2007 VA examination report.  The Board further notes that neither the Veteran nor her representative have alleged that her left leg thrombophlebitis with DVT has worsened in severity since the last VA examination conducted in September 2016.  Rather, they argue that the evidence reveals that the Veteran's disorder is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination reports of record are sufficient to assist VA in deciding the Veteran's claim for an increased rating and no further examinations and/or opinions are necessary.   

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the November 2012 and June 2014 remand directives.  In this regard, in November 2012, the Board directed the AOJ to obtain the Veteran's private treatment records dated in March 2009 from Cobb Wellstar Hospital regarding her claimed treatment for DVT.  A January 2013 letter specifically requested authorization from the Veteran so that such records could be obtained.  Rather than supply the authorization, the Veteran submitted such records herself in February 2013.  

In June 2014, the Board again remanded the matter to obtain an additional VA examination addressing the current severity of the Veteran's service-connected left leg thrombophlebitis with DVT.  Thereafter, a VA examination was conducted in September 2016.  As previously discussed, the Board finds that the September 2016 examination report is adequate to decide the issue.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2012 and June 2014 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran filed a claim in June 2007 seeking an increased rating for her service-connected left leg thrombophlebitis with DVT, currently evaluated as 20 percent disabling.  The appeal period before the Board begins on June 11, 2006, one year prior to the date VA received the Veteran's claim for an increased rating.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The Veteran's service-connected left leg thrombophlebitis with DVT is evaluated under Diagnostic Code 7121 pertaining to post-phlebitic syndrome (which refers to the long-term complications of DVT) of any etiology.  Under such rating criteria, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.  These criteria are successive and cumulative.  As such, to establish entitlement to a higher rating, the Veteran must have all of the symptoms listed for the rating criteria.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (holding that the use of the conjunctive "and" means that all successive and cumulative elements of a higher rating must be met in order to warrant that rating).  

The medical evidence related to the Veteran's June 2007 claim for an increased rating consists of VA examination reports dated in October 2007, June 2009, November 2011, and September 2016, as well as the Veteran's private and VA treatment records dated throughout the appeal period.  

At the October 2007 VA examination, the Veteran reported that she had been taking Coumadin in various doses based on symptomatology since 1988 for her left leg thrombophlebitis with DVT.  She also reported that the swelling in her left lower leg went up and down, but never fully resolved.  She noted that she sometimes had soreness in her left calf; wore support stockings on both legs; took Tylenol, which improved her left calf pain from a 7/10 to a 5/10; and sometimes slept for only three hours due to the pain in her left leg.  Further, she reported that she missed work twice in the past year because of the increased swelling in her left leg.  In this regard, she had to stay home in order to elevate her leg and allow the swelling to go down.  

After examination, the October 2007 examiner found 1+ edema on the Veteran's left shin.  Additionally, the examiner reported that the circumference of the Veteran's left calf  from 15 centimeters from the midpoint of her patella measured to 36 and 3/4  centimeters, while the Veteran's right calf from 15 centimeters from the midpoint of her patella measured to 33 centimeters.  Notably, the examiner was unable to perform certain left knee testing due to the Veteran's reported left calf pain.  There was no evidence of stasis pigmentation or eczema; subcutaneous induration or persistent ulceration; or massive board-like edema with constant pain at rest. 

A March 2009 private treatment record reveals that the Veteran was hospitalized for two days.  She reported that she had a history of DVT in her left calf since 1988 and was experiencing pain and swelling in her left thigh for one week.  After examination, the examiner found eccentric partially occlusive thrombus within the left common femoral vein and left popliteal vein.  There was no evidence of stasis pigmentation or eczema; subcutaneous induration or persistent ulceration; or massive board-like edema with constant pain at rest. 

In June 2009, the Veteran underwent a second VA examination.  At such time, she reported having chronic left lower extremity edema that was present daily and resolved partially with elevation and the use of compression hose.  She noticed bruising occasionally and reported having occasional episodes of small amounts of epistaxis secondary to her taking Coumadin.  She further reported having sharp and throbbing pain in her left calf and thigh that was constant and present daily; intermittent episodes of burning and tingling sensation in her left lower extremity daily; pain with activities and at rest; sleep disturbance periodically due to pain in her left leg; that her left leg tires out easily; and intermittent episodes of muscle spasms and cramping in her left calf.  She noted that she took Tylenol, which partially relieved her pain.  She also noted that her pain and swelling worsened with walking or prolonged standing; that she had to stand hourly at work; that she used a stool to elevate her legs while at work; had difficulty with performing household chores due to the pain in her left lower extremity; and was unable to run.  She reported missing one week of work in March 2009 due to her recurrent DVT. 

Upon examination, the June 2009 examiner found no cyanosis or clubbing.  Additionally, the examiner reported that the circumference of the Veteran's left calf was 13.5 inches, and left thigh was 21 inches; the Veteran's right calf was 12 inches and right thigh was 20.5 inches.  The examiner noted small, nonpalpable varicose veins on her anterior lower leg and dorsum of the left foot, and diffuse tenderness to palpation on her left lower leg.  Furthermore, the examiner noted that the Veteran's left leg had no ulcers, stasis pigmentation, eczema, erythema, warmth, or cords; and the dorsalis pedis and posterior tibial pulses were normal in her bilateral lower extremities.  There was no evidence of  subcutaneous induration or massive board-like edema with constant pain at rest.  However, 1+ persistent edema was found in the Veteran's left lower extremity.  

In November 2011, the Veteran underwent a third VA examination.  At such time, she reported swelling and redness intermittently, and partial improvement in symptoms with leg elevation and compression stockings.  She also noted experiencing pain in her left lower extremity daily. 

After examination, the November 2011 examiner found that in regards to the Veteran's left leg, she had asymptomatic visible varicose veins; aching and fatigue in her leg after prolonged standing or walking; symptoms relieved by elevation of the extremity; and symptoms relieved by compression hosiery.  Additionally, the examiner noted that the Veteran suffered from persistent edema that was incompletely relieved by elevation of the left extremity, as well as constant pain at rest of the left extremity.  Furthermore, the examiner reported that the circumference of the Veteran's left calf was 14 inches, and left thigh was 23 inches; the Veteran's right calf was 13 inches and right thigh was 22.5 inches.  The examiner also reported that the Veteran's left leg had no ulcers, stasis pigmentation, or eczema; and the dorsalis pedis and posterior tibial pulses were normal in her bilateral lower extremities.  There was no evidence of subcutaneous induration or massive board-like edema with constant pain at rest.  However, 1+ persistent edema was found in the Veteran's left lower extremity.  The examiner also noted that her disorder had an impact on her ability to work as her job involved intermittent standing, bending, and walking. 

Finally, pursuant to the June 2014 remand, in September 2016, the Veteran underwent a fourth VA examination.   At such time, she reported that she was still taking Coumadin.  Additionally, she noted pain in her calf which was chronic and achy in nature, and occurred with walking or with rest.  Further, she reported swelling, which increased over the course of the day and then subsided after sleeping overnight. 

Upon examination of the Veteran's left leg, the examiner found that she had asymptomatic palpable varicose veins; asymptomatic visible varicose veins; aching in her left leg after prolonged standing and walking; symptoms relieved by elevation of the extremity; and symptoms relieved by compression hosiery.  Additionally, the examiner noted that the Veteran suffered from intermittent edema of the left extremity.  The examiner reported that the circumference of the Veteran's left calf  from 10 centimeters below her inferior patellar edge measured to 32.5 centimeters, while the Veteran's right calf from 10 centimeters below her inferior patellar edge measured to 36 centimeters.  The examiner also reported that the circumference of her left thigh from 27 centimeters above her inferior patellar edge measured to 59 centimeters, while her right thigh from 27 centimeters above her inferior patellar edge measured to 61 centimeters.  The examiner noticed that the Veteran had an increase in the girth of her left calf and both thighs, with the calf being more noticeable.  However, the examiner believed that such increase was related to weight gain based on a comparison of her weight in 2011 to her weight at the time of the appointment.  Furthermore, the examiner indicated that, in regard to the impact of such disorder on the Veteran's ability to work, prolonged standing and sedentary work without position changes may lead to an increase in swelling of her left lower extremity.   The examiner also stated that, at the time of the appointment, she was not wearing support hose and there was no appreciable left lower extremity swelling.  The examiner reported that there was no evidence of skin changes related to chronic venous stasis; no increase in hyperpigmentation; no induration or erythema of skin; and no edema noted.  The examiner concluded that there were no findings on the examination to suggest chronic edema that does not resolve easily as there were no skin changes noted; there were no impairments of function related to the Veteran's swelling; and the Veteran was ambulatory without aid.  Additionally, while she reported some pain with palpation, this was not significant with distraction.  There was no evidence of eczema; subcutaneous induration or persistent ulceration; or massive board-like edema with constant pain at rest. 

In addition to the VA examinations, VA treatment records from December 2007; February and June 2008; and January and September 2009 reveal that the Veteran did not have clubbing, cyanosis, or edema.  While a June 2007 private treatment record contains evidence of ecchymosis of the left leg, the Board notes that the discoloration was not limited to the left leg, but rather both of the Veteran's legs.  Such report additionally notes that the ecchymosis may be a general symptom from the medication being taken by the Veteran, and not related specifically to thrombophlebitis with DVT.  Further, after examination, M.E.D., PCM, advised the Veteran to take Vitamin K.  There is no indication in the remaining private treatment records with M.E.D., PCM, that the Veteran experienced ecchymosis again after such date.  

Moreover, private treatment records from October and December 2007; January, February, March, April, May, June, and September 2008; March, April, July, and October 2009; April and November 2010; February, May, August 2012; and January 2013 reveal that the Veteran did not have clubbing, cyanosis, or edema.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's left leg disability is not warranted at any time during the pendency of the appeal.  In this regard, while such disability is manifested by redness, swelling, soreness, pain, intermittent burning and tingling, and spasms and cramping in the calf with edema on examination, and results in difficulty with sleeping, walking, bending, and prolonged standing, it does not result in more severe symptomatology of stasis pigmentation or eczema; subcutaneous induration or persistent ulceration; or massive board-like edema with constant pain at rest so as to warrant a higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7121.  

Further, while a June 2007 private treatment record contains evidence of ecchymosis related to the Veteran's left leg, such symptom was present on both legs; shown to be non-persistent; and noted not to be specifically related to thrombophlebitis with DVT.  Furthermore, there was no evidence of eczema, subcutaneous induration, persistent ulceration, or massive board-like edema during any of the four VA examinations conducted during the nearly ten year appeal period. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected disorder at issue and notes that her lay testimony is competent to describe certain symptoms associated with her left leg thrombophlebitis with DVT.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disorder at issue.  As such, while the Board accepts the Veteran's testimony with regards to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's left leg thrombophlebitis with DVT. 

The Board notes that the Veteran takes medication for her left leg thrombophlebitis with DVT symptomatology.  However, the Board has not denied her claim for a higher evaluation based on any relief provided by such medication.  Even excluding any ameliorative effects of the Veteran's medication, the Board still concludes that the Veteran's symptoms do not approximate those described by the 40 percent rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication). 

The Board further notes that the Veteran was hospitalized due to her left leg thrombophlebitis with DVT in March 2009.  In this regard, a total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.  

As noted above, while the record indicates that the Veteran has been hospitalized during the course of this appeal, there is no indication that she was ever hospitalized for a period exceeding 21 days.  Thus, the Board finds that the Veteran is not entitled to separate total evaluations based on her hospitalization as the records clearly indicate that the Veteran was admitted for less than 21 days on this occasion.  
The Board has considered whether staged ratings under Hart, supra are appropriate for the Veteran's service-connected left leg thrombophlebitis with DVT; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under Section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria is reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's left leg thrombophlebitis with DVT with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, her symptoms, including redness, swelling, soreness, pain, intermittent burning and tingling, and spasms and cramping in the calf with edema on examination, and results in difficulty with sleeping, walking, bending, and prolonged standing, are specifically contemplated in the rating criteria.  Notably, while pain is not enumerated in Diagnostic Code 7121 specifically, the presence of pain is contemplated by the rating schedule in general.  See 38 C.F.R. § 4.10.  Furthermore, the rating criteria specifically indicates that aching and fatigue in the leg after prolonged standing or walking are included in a 10 percent rating.  In the instant case, the Veteran has been assigned a higher rating of 20 percent, which contemplates more severe symptomatology and, thus more severe impairment of activities, to include difficulty with sleeping, walking, bending, and prolonged standing.  Thus, the assigned schedular evaluation is, therefore, adequate. 

The Board notes that,  pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rating disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected left leg thrombophlebitis with DVT.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board also notes that the Veteran has been in receipt of a 100 percent schedular rating for her service-connected disabilities since October 2, 2007.   Prior to that time, the evidence does not show, and the Veteran did not contend, that she was unemployable due to her service-connected left leg thrombophlebitis with DVT.  The Board notes that, during the October 2007 VA examination, the Veteran reported that she had missed work twice in the past year due to the increased swelling in her left leg.  However, the record reflects that the Veteran worked as an adjudicator since 1994 and then retired at some point between the November 2011 and September 2016 VA examinations, which was well after October 2, 2007.  As such, the evidence fails to demonstrate that the Veteran's left leg thrombophlebitis with DVT rendered her unemployable prior to October 2, 2007.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record in connection with her increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time. 

In sum, the Board finds that an evaluation in excess of 20 percent for the Veteran's left leg thrombophlebitis with DVT is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

ORDER

A rating in excess of 20 percent for left leg thrombophlebitis with DVT is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


